 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    ANGELO YSIDRO TORRES,                      Case No. 5:18-cv-01443 PA (AFM)
12
                          Plaintiff,
                                                   JUDGMENT
13
            v.
14
      SAMUEL RULE,
15

16                        Defendant.

17

18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
19   the United States Magistrate Judge,
20         IT IS ORDERED AND ADJUDGED that the action is dismissed without
21   prejudice for lack of subject matter jurisdiction.
22

23   DATED: November 14, 2019
24
                                             ____________________________________
25
                                                    PERCY ANDERSON
26                                             UNITED STATES DISTRICT JUDGE
27

28
